On Rehearing.
The note charged in the account of the executrix as having been paid to Louis Mathé, amounting with interest to $309 50, and placed on the account as item sixteen, is not to be found in the record. The only evidence to sustain this item is that of the executrix herself, and is too uncertain and indefinite, both as to the existence and payment of the note, to warrant its allowance. These facts wrere overlooked at the time of our former decree in view of the grave and more important issues involved in this litigation.
It is therefore ordered, adjudged, and decreed that the decree of this court heretofore rendered in this case be and it is so far changed and amended as to reject as of nonsuit the sixteenth item of the account of the executrix, to wit: the Louis Mathé note and interest, and that the succession pay the costs of appeal and of the oppositions of the appellants, and that in all other respects our former decree remain undisturbed.